Citation Nr: 0614789	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to a disability rating in excess of 10 
percent for infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran was discharged from active duty in a training 
unit in March 1952.  He had active military service from May 
1954 to April 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 decision of the San Juan, Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for bronchial asthma.  
As well, the RO confirmed and continued the 10 percent 
evaluation assigned for hepatitis.  In a September 2000 
decision, the RO denied service connection for 
arteriosclerotic heart disease, claimed as a heart condition. 

The Board, in a decision issued in December 2003, found that 
new and material evidence had been submitted to reopen a 
claim of service connection for a lung disorder, including 
bronchial asthma.  Additionally, the Board remanded for 
further development the issue of service connection for heart 
disease, as well as directing a merits-adjudication of the 
issue of service connection for a lung disorder.  Action on 
the issue of an increased rating for hepatitis was deferred 
at the time.  

While the case was on remand, the RO issued a decision in 
April 2005, granting service connection for a lung disorder, 
classified as chronic obstructive pulmonary disease and 
interstitial lung disease.  As this constitutes a full grant 
of the claim of service connection for a lung disorder, 
however classified, that service connection issue is no 
longer before the Board on appeal.  The remaining issues 
listed on the title page of this decision remain before the 
Board for appellate review.  

The decision below addresses the issue of service connection 
for heart disease.  By contrast, the issue of an increased 
rating for infectious hepatitis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arteriosclerotic heart disease was not present in service, 
was not manifested during the first post-service year, and 
there is no competent medical evidence linking 
arteriosclerotic heart disease to military service.  


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in March 2001, April 2002 and April 2004, 
coupled with the Board's remand of December 2003, satisfied 
the duty to notify provisions.  The veteran has been accorded 
an examination for disability evaluation purposes, and there 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  

While the initial denial of this claim was in September 2000, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arteriosclerotic heart 
disease is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran's cardiovascular system was evaluated as normal 
on a February 1, 1952 service department enlistment physical 
examination, and again on a February 22, 1952 processing 
examination, and a March 7, 1952 separation examination.  As 
well, on an induction physical examination in January 1954, 
the cardiovascular system was evaluated as normal.  Chest x-
rays performed in connection with these examinations were 
negative.  

A service department treatment notation of April 7, 1955 
indicates that the veteran presented at a dispensary, 
complaining of chest pain that came on after he jumped down 
from a truck.  He indicated that chest pain radiated down the 
left arm.  At the dispensary where the veteran initially 
presented, it was believed that the chest pain was functional 
in character.  However, in view of the veteran's presenting 
complaints, he was referred for evaluation to a medical 
clinic.  

The medical clinic found that the veteran's heart was normal 
to physical examination.  The assessment was that the 
reported chest pain was likely of pleuritic rather than 
cardiac origin.  According to a treatment entry dated April 
9, 1955, the veteran's left chest was tender to direct 
palpation; even when the left costovertebral angle was 
palpated, he reported pain in his left anterior chest.  Pain 
was also reportedly present on coughing and deep breathing.  
A clinician again stated that the complaint of chest pain did 
not seem to be of cardiac origin.  Rather, it was observed 
that the pain was more likely neuromuscular than anything 
else.  The impression was intercostal neuritis or myositis.  

In August 1955, the veteran was examined at a dispensary, 
complaining of pain in the left side of the chest at the 
insertion of the pectoral to the serratus anterior muscle.  
The area was tender to palpation.  The impression was 
tenosynovitis.  

The veteran was hospitalized from December 1955 to January 
1956 at a service department hospital for treatment of 
infectious hepatitis.  The general physical examination 
showed the heart had normal sinus rhythm.  Chest x-rays were 
within normal limits.  

A VA examination was performed in January 1957.  No 
cardiovascular defects were noted on clinical inspection.  On 
chest x-ray, the size and shape of the cardiac contour 
appeared to be within normal limits.  

The veteran was hospitalized at a VA medical facility in June 
1968 for treatment of a condition other than heart disease.  
An electrocardiogram was interpreted as showing sinus 
tachycardia.  On physical examination, the veteran's heart 
rate was regular.  No organic heart disease was identified at 
the time.  

The veteran's family physician, in a statement dated in 
November 1972, related the veteran's complaints of 
nervousness, as well as chest pain, accompanied by nausea and 
vomiting.  The diagnoses included chest neuritis, possibly 
trachitis.  The examiner made no reference to organic heart 
disease as a cause of the reported chest pain.  

A VA chest x-ray examination in April 1975 indicated 
tortuosity of the aorta.  However, on a VA general medical 
examination also performed in April 1975, the cardiovascular 
system was evaluated as normal.  No organic heart disease was 
identified at the time.  

The veteran was hospitalized at a VA medical facility in 
March 1989, at which time the diagnoses included angina 
pectoris, a sensation of paroxysmal thoracic pain associated 
with underlying arteriosclerotic heart disease.  Following 
this period of hospitalization, medical records indicate the 
veteran's evaluation or treatment for coronary artery 
disease.  

A VA heart examination was performed in October 2004.  The 
examiner stated that she had reviewed the claims file.  The 
veteran's history was obtained and clinical findings were 
recorded.  The diagnoses were coronary artery disease, status 
post coronary artery bypass graft surgery in August 2004, and 
angina pectoris.  According to the examiner, it was not at 
least as likely as not that the veteran's current cardiac 
cardiovascular disease was the result of military service.

A review of the medical evidence demonstrates that the 
veteran's in-service complaints of chest pain were attributed 
by examiners to a neuromuscular phenomenon, not to any 
underlying heart disease.  Arteriosclerotic heart disease was 
first identified several decades after the veteran had 
completed military service.  As well, a VA examiner 
specifically ruled out an etiological relationship between 
the veteran's current heart disease and his military service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking coronary artery disease, that necessitated 
heart bypass surgery, to military service.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

No competent medical evidence has been presented showing that 
arteriosclerotic heart disease had its onset in service or is 
otherwise attributable to service, so no basis is provided 
for a grant of direct service connection for that condition.  
As well, no competent medical evidence has been presented 
showing that arteriosclerotic heart disease was manifested to 
a compensable degree within one year after the veteran 
completed service, so no basis is provided for a grant of 
presumptive service connection for that condition.  

For the reasons discussed above, the claim of service 
connection for arteriosclerotic heart disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

The Board notes that the veteran was last afforded a VA 
examination of his service-connected hepatitis in June 2000, 
about six years ago, and he claims increased symptomatology 
during the years since.  Accordingly, he should be 
reexamined, particularly since his June 2000 examination was 
performed sometime before the new rating criteria for 
evaluating liver disorders came into effect on July 2, 2001.  
See, Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, too, 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
hepatitis.  The examination should include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examination report should be in compliance 
with guidelines for completing VA 
compensation  and pension examinations of 
the liver.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


